In re Lewis, Wayne D.; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. CA91 2335; Parish of East Baton Rouge, Family Court of East Baton Rouge, Div. “C”, No. 88,929.
Granted in part; otherwise denied. The Court of Appeal decision affirming the District Court judgment is set aside only with respect to the amount of the child support award. The case is remanded to the District Court for the purpose of fixing the child support award anew. The District Court should fix as part of the award net child care costs, which constitute reasonable costs mi-*1212ñus a reasonably estimated prospective credit to federal income tax for child care.
HALL, J., not on panel.